EXHIBIT 99.1 Contacts: URS Corporation Sard Verbinnen & Co Sam Ramraj Hugh Burns/Jamie Tully/Briana Kelly Vice President,Investor Relations (212) 687-8080 (415) 774-2700 URS CORPORATION REPORTS SECOND QUARTER 2010 RESULTS Strong Infrastructure and Federal Sector Revenues Offset Continuing Weakness in Power and Industrial & Commercial Sector Revenues Company Reaffirms Fiscal 2010 Guidance SAN FRANCISCO, CA – August 10, 2010 – URS Corporation (NYSE: URS) today reported its financial results for the second quarter of fiscal 2010, which ended on July 2, 2010.Revenues for the quarter were $2.25 billion, compared with $2.30 billion recorded during the second quarter of 2009.URS' net income was $61.9 million and diluted earnings per share (“EPS”) were $0.76 in the second quarter of 2010.URS’ results for the second quarter of fiscal 2010 include $4.1 million in expenses related to the proposed acquisition of Scott Wilson Group plc, or $0.04 cents per share on an after-tax basis, applying the Company's United Kingdom effective tax rate of 28%. For the second quarter of fiscal 2009, URS reported net income of $95.1 million and EPS of $1.16.Excluding the previously reported gain from the June 2009 sale of the Company’s equity interest in MIBRAG mbH (“MIBRAG”), a German mining and power business, URS’ net income for the second quarter of 2009 was $59.6 million and EPS was $0.73.A reconciliation of net income and EPS with and without the net gain from the MIBRAG sale is attached to this release and provided in URS’ Reconciliation Schedule available on the investor relations section of the Company’s web site at http://investors.urscorp.com. Commenting on the Company’s financial results, Martin M. Koffel, Chairman and Chief Executive Officer, stated: “Overall, we are very pleased with our performance for the quarter and remain on track to achieve our financial objectives for the year.URS benefitted from strong revenue growth in the infrastructure and federal sectors during the quarter, reflecting the 1 Company’s leading positions in both markets.We continue to see significant opportunities for work on mass transit, high speed rail, dam and levee, and roadway and bridge projects, as well as strong demand for the services we provide to federal agencies.Conditions in the power and industrial and commercial markets remain challenging. Nonetheless, we see increasingly positive trends in the power market, including increased bidding opportunities on new assignments and the re-start of projects that had been delayed because of economic conditions.” Revenues for the first six months of 2010 were $4.46 billion, compared with revenues of $4.82 billion for the first six months of 2009.URS' net income was $157.5 million, compared with the $170.6 million reported in the year-ago period, and diluted EPS was $1.93, compared with $2.08 reported for the first six months of 2009.Excluding the gain from the sale of the Company’s equity interest in MIBRAG in June 2009, URS’ net income for the first six months of 2009 was $140.0 million and EPS was $1.71.Financial results for the first six months of 2010 included a net tax benefit of $42.1 million, which was recorded in the first quarter, as a result of the Company’s decision to reinvest all of the earnings of its international operations indefinitely. The Company’s backlog was $16.5 billion at the end of the second quarter of 2010, compared to $17.3 billion as of January 1, 2010, the last day of the Company’s 2009 fiscal year.The Company ended the quarter with a book of business of $28.0 billion, compared with $29.4 billion at the end of fiscal 2009. Business Segment Results In addition to providing consolidated financial results, URS reports separate financial information for its three segments:Infrastructure & Environment, Federal Services, and Energy & Construction.The Infrastructure & Environment segment includes program management, planning, design and engineering, construction management, and operations and maintenance services in the federal, infrastructure, and industrial and commercial markets.The Federal Services segment primarily includes program management, planning, systems engineering and technical assistance, construction and construction management, operations and maintenance, and decommissioning and closure services to the U.S. Departments of Defense, State, Homeland Security and Treasury, NASA and other federal agencies.The Energy & Construction segment includes program management, planning, design, engineering, construction and construction management, operations and maintenance, and decommissioning and closure services to clients in the power, infrastructure, industrial and commercial, and federal markets. 2 Infrastructure & Environment.For the second quarter of 2010, the Infrastructure & Environment segment reported revenues of $751.1 million and operating income of $54.6 million, compared to revenues of $812.1 million and operating income of $70.2 million for the corresponding period in 2009. Federal Services.For the second quarter of 2010, the Federal Services segment reported revenues of $652.0 million and operating income of $37.6 million, compared to revenues of $652.7 million and operating income of $38.1 million for the corresponding period in 2009. Energy & Construction.For the second quarter of 2010, the Energy & Construction segment reported revenues of $859.7 million and operating income of $55.7 million, compared to revenues of $850.7 million and operating income of $38.3 million for the corresponding period in 2009. Outlook for the Remainder of Fiscal 2010 URS reaffirmed its expectation that fiscal 2010 revenues will be between $9.4 billion and $9.7 billion.The Company continues to expect that its tax rate for the 2010 fiscal year will be approximately 31% and that EPS for fiscal 2010 will be between $3.65 and $3.75 per share on a diluted basis.For the 2010 fiscal year, the Company expects that the pending acquisition of Scott Wilson Group plc will be neutral to EPS, with acquisition expenses expected to offset incremental earnings. The Company now expects that fully diluted weighted-average shares outstanding for 2010 will be approximately 81.7 million. Webcast Information URS will host a dial-in conference call on Wednesday, August 11, 2010 at 11:00 a.m. (EDT) to discuss its second quarter fiscal 2010 results.A live webcast of this call will be available on the investor relations portion of URS’ website at http://investors.urscorp.com. URS Corporation (NYSE: URS) is a leading provider of engineering, construction and technical services for public agencies and private sector companies around the world.The Company offers a full range of program management; planning, design and engineering; systems engineering and technical assistance; construction and construction management; operations and maintenance; and decommissioning and closure services.URS provides services for power, infrastructure, industrial and commercial, and federal projects and programs.Headquartered in San Francisco, URS Corporation has approximately 41,000 employees in a network of offices in more than 30 countries (www.urscorp.com). 3 TABLES TO FOLLOW ### Statements contained in this earnings release that are not historical facts may constitute forward-looking statements, including statements relating to future revenues, future business projects, future net income and earnings per share, future backlog and book of business, future tax rates, future outstanding shares, our anticipated acquisition of Scott Wilson Group plc. and other future business, economic and industry trends and conditions.We believe that our expectations are reasonable and are based on reasonable assumptions; however, we caution you against relying on any of our forward-looking statements as such forward-looking statements by their nature involve risks and uncertainties.A variety of factors, including but not limited to the following, could cause our business and financial results, as well as the timing of events, to differ materially from those expressed or implied in our forward-looking statements: economic weakness and declines in client spending; changes in our book of business; our compliance with government contract procurement regulations; employee, agent or partner misconduct; our ability to procure government contracts; liabilities for pending and future litigation; environmental liabilities; availability of bonding and insurance; our reliance on government appropriations; unilateral termination provisions in government contracts; our ability to make accurate estimates and assumptions; our accounting policies; workforce utilization; our and our partners’ ability to bid on, win, perform and renew contracts and projects; liquidated damages; our dependence on partners, subcontractors and suppliers; customer payment defaults; our ability to recover on claims; impact of target and fixed-priced contracts on earnings; the inherent dangers at our project sites; impairment of our goodwill; integration of acquisitions; the impact of changes in laws and regulations; nuclear indemnifications and insurance; a decline in defense spending; industry competition; our ability to attract and retain key individuals; retirement plan obligations; our leveraged position and the ability to service our debt; restrictive covenants in our credit agreement; risks associated with international operations; business activities in high security risk countries; third-party software risks; natural and man-made disaster risks; our relationships with labor unions; our ability to protect our intellectual property rights; anti-takeover risks and other factors discussed more fully in our Form 10-Q for the period ended July 2, 2010 as well as in other reports subsequently filed from time to time with the United States Securities and Exchange Commission.The forward-looking statements represent our current intentions as of the date on which it was made and we assume no obligation to revise or update any forward-looking statements. 4 2BURS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS - UNAUDITED 4B(In thousands, except per share data) July 2, 2010 January 1, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, including retentions of $48,775 and $41,771, respectively Costs and accrued earnings in excess of billings on contracts Less receivable allowances ) ) Net accounts receivable Deferred tax assets Other current assets Total current assets Investments in and advances to unconsolidated joint ventures Property and equipment at cost, net Intangible assets, net Goodwill Other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Current portion of long-term debt $ $ Accounts payable and subcontractors payable, including retentions of $46,978 and $51,475, respectively Accrued salaries and employee benefits Billings in excess of costs and accrued earnings on contracts Other current liabilities Total current liabilities Long-term debt Deferred tax liabilities Self-insurance reserves Pension and post-retirement benefit obligations Other long-term liabilities Total liabilities Commitments and contingencies URS stockholders’ equity: Preferred stock, authorized 3,000 shares; no shares outstanding — — Common stock, par value $.01; authorized 200,000 shares; 86,838 and 86,071 shares issued, respectively; and 83,786 and 84,019 shares outstanding, respectively Treasury stock, 3,052 and 2,052 shares at cost, respectively ) ) Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total URS stockholders’ equity Noncontrolling interests Total stockholders’ equity Total liabilities and stockholders’ equity $ $ 5 URS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS - UNAUDITED (In thousands, except per share data) Three Months Ended Six Months Ended July 2, July 3, July 2, July 3, Revenues $ Cost of revenues ) General and administrative expenses ) Acquisition-related expenses ) — ) — Equity in income of unconsolidated joint ventures Operating income Interest expense ) Other income, net — — Income before income taxes Income tax expense ) Net income including noncontrolling interests Noncontrolling interests in income of consolidated subsidiaries, net of tax ) Net income attributable to URS $ Earnings per share: Basic $ Diluted $ Weighted-average shares outstanding: Basic Diluted 6 URS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS - UNAUDITED (In thousands) Three Months Ended Six Months Ended July 2, July 3, July 2, July 3, Cash flows from operating activities: Net income including noncontrolling interests $ Adjustments to reconcile net income to net cash from operating activities: Depreciation Amortization of intangible assets Amortization of debt issuance costs Loss on settlement of foreign currency forward contract — — Net gain on sale of investment in unconsolidated joint venture — ) — ) Normal profit ) ) — ) Provision for doubtful accounts Deferred income taxes Stock-based compensation Excess tax benefits from stock-based compensation ) Equity in income of unconsolidated joint ventures, less dividends received ) ) ) Changes in operating assets, liabilities and other, net of effects of newly consolidated joint ventures: Accounts receivable and costs and accrued earnings in excess of billings on contracts Other current assets ) ) ) Advances to unconsolidated joint ventures ) ) Accounts payable, accrued salaries and employee benefits, and other current liabilities ) Billings in excess of costs and accrued earnings on contracts ) Other long-term liabilities ) ) Other assets ) ) Total adjustments and changes ) ) Net cash from operating activities Cash flows from investing activities: Cash related to newly consolidated joint ventures — — — Proceeds from disposal of property and equipment Proceeds from sale of investment in unconsolidated joint venture, net of related selling costs — — Payment in settlement of foreign currency forward contract — ) — ) Receipt in settlement of foreign currency forward contract — — Investments in unconsolidated joint ventures ) Changes in restricted cash ) Capital expenditures, less equipment purchased through capital leases and equipment notes ) Purchases of short-term investments — ) — ) Maturity of short-term investment — — Net cash from investing activities ) 7 URS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS – UNAUDITED (continued) (In thousands) Three Months Ended Six Months Ended July 2, July 3, July 2, July 3, Cash flows from financing activities: Payments on long-term debt ) Net payments under lines of credit and short-term notes ) Net change in overdrafts ) ) Payments on capital lease obligations ) Excess tax benefits from stock-based compensation Proceeds from employee stock purchases and exercises of stock options Net distributions to noncontrolling interests ) Repurchases of common stock — — ) ) Net cash from financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ Supplemental information: Interest paid $ Taxes paid $ Taxes refunded $
